DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Kishigami et al. (US 20090175367 A1, hereinafter “Kishigami”)
Sun et al (US 20170230087 A1, hereinafter “Sun”).
Nassiri-Tousi et al. (US 20070205943 A1, hereinafter “Nassiri”)
Hessler et al. (US 20200328768 A1, hereinafter “Hessler”)
Hessler et al. (US 20190222385 A1, hereinafter “Hessler2”)
Takano (US 20060182192 A1, hereinafter “Takano”).

Response to Arguments
Applicant Arguments/Remarks filed on 05/07/2021 have been considered and are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26, 28, 30-32, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 20090175367 A1, hereinafter “Kishigami”) in view of Hessler et al. (US 20200328768 A1, hereinafter “Hessler”) and in view of Hessler et al. (US 20190222385 A1, hereinafter “Hessler2”).
Regarding claim 24:
Kishigami teaches a wireless signal detection device, the one or more processors, configured to:
generate from signal data comprising a first reference signal and a second reference signal from a plurality of receive antennas a channel estimation for a subframe based on the first reference signal wherein the channel estimation is generated once for the subframe and the subframe comprises a plurality of symbols and a plurality of subcarriers (Kishigami [0001], [0051], figs. 1, 3, 5 10-15, and 17 where Kishigami discloses performing multi-antenna communication where a receiver to receive signal frame containing a plurality of symbols transmitted using a plurality of subcarrier from multiple received antennas. Wherein a first reference signal can be the training signal or DMRS and a second signal can be the PSC or tracking signal. The training signal or the DMRS signal is used to generate the channel matrix. The training signal can be transmitted and received once per subframe while the PSC can be transmitted on one carrier and on every symbol (fig. 1) or on one carrier and on a subset of symbols (fig. 17);
generate a detection matrix for the subframe using the channel estimation, wherein the detection matrix is generated once for the subframe (Kishigami [0006], [0013], [0058]-[0059], [0088] [0132]-[0135], [0143], figs. 3, 5 10-15, Kishigami teaches a de-multiplexing section configure to generate a detection matrix using the channel estimation and that the detection matrix can be generated once per carrier; the channel matrix can be considered generated once per subframe since the training signal that is used to generate the channel matrix is received once per subframe); 
determine a first phase shift from a first symbol of the signal data and generate a first phase-corrected detection matrix for the subframe by modifying the detection matrix by the first phase shift (Kishigami [0006], [0015], [0132]-[0135], [0143] figs. 3, 5 10-15, where Kishigami discloses for example section 72 that is configured to modify the demultiplexing matrix by performing phase compensation in order words phase-correct the detection matrix and Hadamard product can be used);
detect the first symbol using the first phase-corrected detection matrix (Kishigami [00147], [0145], figs. 10-16, where Kishigami discloses performing symbol detection in the decoding processing section); 
determine a second phase shift from a second symbol of the signal data, and generate a second phase-corrected detection matrix for the subframe by modifying the detection matrix by the second phase shift; and detect the second symbol using the second phase-corrected detection (Kishigami [0006], [0011]-[0012],[0058]-[0059], [0079], [0132]-[0135], [0143], figs. 3, 5, 7 10-15, where the same detection, compensation and symbol detection is performed on the subsequent symbols, the phase detection matrix is updated for correction and detection of each receive symbols such as each pilot symbol, data and or pilot subcarrier (PSC) symbol). For instance in figure 12 we can see that an interference cancellation PSC phase compensation section (100) where the channel estimation and the corrected pseudo inverse matrix are further updated using the phase derived from PSC). Furthermore the multiple symbols are transmitted ad different time so the phase is compensated using the plurality of symbols and data portion can further contains pilot signal use to adjust the phase).
Kishigami fails to explicitly teach generating the channel detection matrix for each subframe and subsequently update the matrix by adjusting of shift the phase.  And wherein the second reference signal is on a single subcarrier of the plurality of subcarriers and fewer than each symbol of the plurality of symbols within the single subcarrier.
Kishigami teaches transmitting and updating the detection matrix base on each incoming signal since the system is trained using the preamble of a frame or sub-frame and updated using pilot symbols. In order words adjusted until the phase compensation is satisfactory.  And in figure. 17 Kishigami show that the pilot or the tracking reference signal can be transmitted on fewer than each symbol of the plurality of symbols.
Furthermore, Hessler teaches a common phase error compensation where Demodulation reference signal (DMRS) transmitted in every symbol is used to calculate the channel detection matrix for each subframe and common phase error reference signal (CPE-RS) are used to update the detection matrix for symbol within the subframe (Hessler [0005], [0007],[0010]- [0013], [0056], [0072]-[0074], figs. 2 and 4-6). And Hessler2 teaches the tracking reference signal can be transmitted on a single subcarrier of the plurality of subcarriers and fewer than each symbol of the plurality of symbols within the single subcarrier (Hesler2 [0011]-[0013], [0038]-[0040], [0062], figs. 4 and 5).
Therefore, taking the teachings of Kishigami, Hessler and Hesler2 as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate and update the detection matrix for each symbol since each symbol can be differently affected and have different phase error and therefore need to be corrected using a tracking signal transmitted on a single subcarrier of the plurality of subcarriers and fewer than each symbol of the plurality of symbols within the single subcarrier, in order to increase the performance of symbol detection of the system while allowing the system to be more agile (Hesler2 [0039]).
Regarding claim 25:
Kishigami in view of Hessler and in view of Hesler2 teaches wherein the one or more processors are further configured to identify the second reference signal in the signal data as a tracking reference transmission, and wherein the one or more processors determine the first phase shift as using the first symbol of the tracking reference transmission (Kishigami [0063]-[0066], figs. 3, 5-16, where Kishigami teaches a OFDM demodulation section (4) for demodulating a reference signal base on received pilot symbols or training sequence and phase rotation of a pilot subcarrier (PSC) signal; (Hessler [0005], [0007],[0010]- [0013], [0056], [0072]-[0074], figs. 2 and 4-6).
Regarding claim 26:
(Kishigami [0063]-[0066], [0073], [0085], [00119], figs. 3, 5-16; (Hessler [0005], [0007], [0010] - [0013], [0056], [0072]-[0074], figs. 2 and 4-6).
Regarding claim 28:
Kishigami in view of Hessler and in view of Hesler2 teaches wherein the one or more processors determine the second phase shift using the second symbol of the tracking reference transmission (Kishigami [0063]-[0066], figs. 3, 5-16; (Hessler [0005], [0007],[0010]- [0013], [0056], [0072]-[0074], figs. 2 and 4-6).
Regarding claim 31:
Kishigami in view of Hessler and in view of Hesler2 teaches wherein the one or more processors are further configured to estimate one or more symbols in the signal data using a multiple-input multiple-output detection (Kishigami [0080]-[0082], figs. 5, 11-16, 18; Hessler [0005], [0007], [0010]-[0013], [0056], [0072]-[0074], figs. 2 and 4-6).
Regarding claim 32:
Kishigami in view of Hessler and in view of Hesler2 teaches wherein the detection matrix is a pseudo-inverse matrix (Kishigami [0027], [0078], [0182]-[0185], [0214], [0230]).
Regarding claim 44:

Kishigami in view of Hessler and in view of Hesler2 wherein the detection matrix is generated once for the subframe and the subframe comprises a plurality of subcarriers (Hessler [0005], [0007], [0010]-[0013], [0056], [0072]-[0074], figs. 2 and 4-6).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 20090175367 A1, hereinafter “Kishigami”) in view of Hessler et al. (US 20200328768 A1, hereinafter “Hessler”), in view of Hessler et al. (US 20190222385 A1, hereinafter “Hessler2”) and in view of Sun et al (US 20170230087 A1, hereinafter “Sun”).
Regarding claim 30:
Kishigami in view of Hessler and in view of Hesler2 teaches all the limitations of this claim except wherein the plurality of receive antennas are asynchronous receive antennas, and wherein the asynchronous receive antenna are configured to receive the wireless signal from a plurality of asynchronous transmit antennas.
Sun in the same line of endeavor teaches a method for sending and receiving demodulation reference signal and tracking reference signal in a multiple input and multiple output antenna system that performs asynchronous channel communication using asynchronous transmit antenna (Sun [0040]-[0041], [0105]-[0109]).
Therefore, taking the teachings of Kishigami, Hessler and Sun as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to adapt the system to operate in asynchronous transmit and receive antenna environment, in order to be efficient and incorporate into the modern communication such as long term evolution (LTE), LTE advance (LTE-A), etc., which provides superior communication.
Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 20090175367 A1, hereinafter “Kishigami”) in view of Hessler et al. (US 20200328768 A1, hereinafter “Hessler”) and in view of Hessler et al. (US 20190222385 A1, hereinafter “Hessler2”) and in view of Nassiri-Tousi et al. (US 20070205943 A1, hereinafter “Nassiri”).
Regarding claim 33: 
Kishigami in view of Hessler and in view of Hessler2 teaches all the limitation of this claim except wherein the one or more processors are configured to generate the first phase-corrected detection matrix by calculating a Hadamard product of the detection matrix and the first phase shift.
However, Nassiri teaches using Hadamard product to perform phase shift on a channel matrix to generate a shifted or corrected channel matrix (Nassiri [0016], [0085], [0088], and claim 16).
Therefore, taking the teachings of Kishigami, Hessler, Hessler2 and Nassiri as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to used Hadamard product of the detection matrix and the phase shift in order to shift the detection matrix accordingly such that phase error can be compensated, since using Hadamard product to perform matrix phase shift if a well-known technique when use produces predictable results such as rotation to correct phase noise error.
Claims 34-36, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kishigami et al. (US 20090175367 A1, hereinafter “Kishigami”) in view of Takano (US 20060182192 A1, hereinafter “Takano”) and in view of Nassiri-Tousi et al. (US 20070205943 A1, hereinafter “Nassiri”).
Regarding claims 34 and 45:
Kishigami teaches a method of wireless signal detection, comprising receiving on a plurality of receive antennas a wireless signal representing signal data;
(Kishigami [0001], [0051], figs. 1, 3, 5 10-15, and 17 where Kishigami discloses performing multi-antenna communication where a receiver to receive signal frame containing a plurality of symbols transmitted using a plurality of subcarrier from multiple received antennas. Wherein a first reference signal can be the training signal or DMRS and a second signal can be the PSC or tracking signal. The training signal or the DMRS signal is used to generate the channel matrix. The training signal can be transmitted and received once per subframe while the PSC can be transmitted on one carrier and on every symbol (fig. 1) or on one carrier and on a subset of symbols (fig. 17);
isolating each symbol of the plurality of symbols based on the channel estimation (Kishigami [0050]-[0055], where Kishigami discloses signal demultiplexing or detection can be carried out using channel estimation);
generating a detection matrix for the subframe from the channel estimation, wherein the detection matrix is generated once for the subframe (Kishigami [0006], [0013], [0058]-[0059], [0088] [0132]-[0135], [0143], figs. 3, 5 10-15, Kishigami teaches a de-multiplexing section configure to generate a detection matrix using the channel estimation and that the detection matrix can be generated once per carrier; the channel matrix can be considered generated once per subframe since the training signal that is used to generate the channel matrix is received once per subframe); 

(Kishigami [0060]-[0061], [0063]-[0066], [0033]-[00136], where Kishigami discloses extracting the PSC (pilot tracking symbol) and perform correction or phase rotation on the data symbol); wireless signal;
generating a first phase-corrected detection matrix by calculating (Kishigami [0006], [0015], [0132]-[0135], [0143] figs. 3, 5 10-15, where Kishigami discloses for example section 72 that is configured to modify the demultiplexing matrix by performing phase compensation in order words phase-correct the detection matrix and Hadamard product can be used);
detecting a second isolated symbol of the plurality of isolated symbols using the first phase-corrected detection matrix (Kishigami [00147], [0145], figs. 10-16, where Kishigami discloses performing symbol detection in the decoding processing section); 
determining a second phase shift from a third isolated symbol of the plurality of isolated symbols, signal data, and generating a second phase-corrected detection matrix by modifying the detection matrix by the second phase shift (Kishigami [0006], [0011]-[0012],[0058]-[0059], [0079], [0132]-[0135], [0143], figs. 3, 5, 7 10-15, where the same detection, compensation and symbol detection is performed on the subsequent symbols, the phase detection matrix is updated for correction and detection of each received symbols such as each pilot symbol, data and or pilot subcarrier (PSC) symbol). For instance in figure 12 we can see that an interference cancellation PSC phase compensation section (100) where the channel estimation and the corrected pseudo inverse matrix are further updated using the phase derived from PSC). Furthermore the multiple symbols are transmitted ad different time so the phase is compensated using the plurality of symbols and data portion can further contains pilot signal use to adjust the phase); and
detecting a fourth isolated symbol of the plurality of isolated symbols using the second phase-corrected detection matrix(Kishigami [00147], [0145], figs. 10-16, where Kishigami discloses performing symbol detection in the decoding processing section after the update of the phase);
Kishigami fails to explicitly teach updating the inverse channel matrix and perform detection using the updated channel inverse matrix.
However Takano teaches a wireless communication system apparatus, method and computer program wherein the signal are received from multiple antennas and a channel matrix is calculated from reference signal transmitted using multiple stream. The channel matrix is inverted by calculating the pseudo-inverse of the channel and matrix updated is calculated during data transmission to allow the calculation of a more accurate pseudo inverse or spatial channel demultiplexing  matrix (Takano [0016], [0020],[0074]-[0079], [0110]-[0117], figs. 1 and 4).
Therefore, taking the teachings of Kishigami and Takano as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate a channel matrix the invert the channel matrix to demultiplex the spatial channel then update the channel inverse instead of the channel such that the channel matrix can only be calculated one per subframe using reference signal such as DMRS and the matrix inverse can be updated using pilot signal such as (PSC) signal, in order to keep the inverse matrix accurate while only calculating the channel matrix for each subframe using the demodulation reference signal transmitted at the beginning of each subframe.

However, Nassiri teaches using Hadamard product to perform phase shift on a channel matrix to generate a shifted or corrected channel matrix (Nassiri [0016], [0085], [0088], and claim 16).
Therefore, taking the teachings of Kishigami, Takano and Nassiri as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to used Hadamard product of the detection matrix and the phase shift in order to shift the detection matrix accordingly such that phase error can be compensated, since using Hadamard product to perform matrix phase shift if a well-known technique when use produces predictable results such as rotation to correct phase noise error.
Regarding claim 35:
Kishigami in view of Takano and in view of Nassiri teaches further comprising identifying in the wireless signal a first tracking reference transmission, and wherein the first phase shift is determined using the first isolated symbol of the first tracking reference transmission (Kishigami [0063]-[0066], figs. 3, 5-16, where Kishigami teaches a OFDM demodulation section (4) for demodulating a reference signal base on received pilot symbols or training sequence and phase rotation of a pilot subcarrier (PSC) signal;).
Regarding claim 36:
Kishigami in view of Takano and in view of Nassiri teaches wherein the first tracking reference transmission is a Phase Noise Compensation Reference Signal (Kishigami [0063]-[0066], [0073], [0085], [00119], figs. 3, 5-16).
Regarding claim 38:
Kishigami in view of Takano and in view of Nassiri teaches further comprising identifying in the signal data a second tracking reference transmission, and determining the second phase shift using third isolated symbol of the second tracking reference transmission (Kishigami [0063]-[0066], figs. 3, 5-16).
Regarding claim 39:
Kishigami in view of Takano and in view of Nassiri teaches wherein the first isolated symbol is adjacent to the second isolated symbol (Kishigami [0010]-[0011], [0014], [0057], [0059]).
Regarding claim 40:
Kishigami in view of Takano and in view of Nassiri wherein the first symbol is adjacent to the second symbol ((Kishigami [0010]-[0011], [0014], [0057], [0059])
Regarding claim 41:
Kishigami in view of Takano and in view of Nassiri teaches further comprising estimating one or more symbols in the signal data using a multiple-input multiple-output detection (Kishigami [0080]-[0082], figs. 5, 11-16, 18; ]; Nassiri [0110]).
Regarding claim 42:
Kishigami in view of Takano and in view of Nassiri teaches wherein the detection matrix is a pseudo-inverse matrix (Kishigami [0027], [0078], [0182]-[0185], [0214], [0230]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        June 16, 2021